Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-18  in the reply filed on 01/13/22 is acknowledged.
Applicant’s election of species (figures 8-9), claims 1-7, 9-12 with traverse is acknowledged.  The traversal is on the ground(s) that there is undue search burden in the absence of restriction. This is not found to be persuasive because the search for each group requires different search queries. Furthermore, execution of a comprehensive search of all the method and product claims in the instant application would not only constitute an undue burden on the Examiner, but consideration of the findings of such a search for patentability determination would be unduly onerous. It is further noted that a comprehensive search for the presently claimed subject matter is not solely limited to a search of the classes and subclasses in which they are classified. For instance, searching different classes/subclasses or electronic resources, or employing different search strategies or search queries constitute undue burden on the Examiner.  Regarding claims 17 and 18, it is noted that the claims read on non-elected species (fig. 7). Thus, the claims 17 and 18 are withdrawn from further consideration. 
The requirement is still deemed proper and is therefore made FINAL. It is further noted that the Examiner will consider rejoinder if a generic claim is found to be allowable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 7 it recites “at least one collar,” it is not clear if this collar is in addition to “a plurality of collars” or a one of the plurality of collars as claimed. As best understood, the claim is treated as the collar being one of the plurality of collars. 
Regarding claim 7, “the upper profile” and “the bottom” lack antecedent basis.
Regarding claim 11, it recites “at least one other collar.” It is not clear if this other collar is part of the plurality of collars as in claim 1 or in additional to those collars. If “the other collar” is not part of the plurality of collars, how is it structurally linked to the modular support? As best understood, the claim is treated as the collar being one of the plurality of collars.
Claim Objections
Claim 9 is objected to because of the following informalities:  “an acrylic resin” should be corrected with “an acrylic resin base.” The specification should also be corrected accordingly. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 7, 9, 10, 11  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbone (5,007,833).
Barbone discloses a modular support (e.g. 10 fig. 1) for a dental prosthesis, the modular support configured/capable for securement to a plurality of abutments each engaging a respective dental implant, said modular support comprising: a plurality of connectors (e.g. 14), each connector releasably engaging a respective abutment (e.g. anchoring means); a plurality of collars (e.g. 22), each collar including a bore extending substantially orthogonal to an occlusal plane (fig. 1), wherein each collar surrounds a respective connector positioned in its bore; a pair of vertically spaced planar wings (e.g. 48/50) extending from at least one collar substantially parallel to the occlusal plane; and a planar tab (e.g. 18) extending substantially parallel to the occlusal plane, wherein at least one end of the planar tab extends between the pair of planar wings (fig. 1), wherein the collars, planar wings and planar tab provide an internal reinforcing framework for the dental prosthesis; the one end of the planar tab is permanently affixed to the pair of planar wings (locked together as in fig. 1); a pair of vertically spaced planar wings (e.g. 48/50) extend from each of at least two collars adjacent to one another, and wherein a first end of the planar tab extends between a first pair of planar wings, and a second end of the planar tab extends between a second pair of planar wings (fig. 1); each of the plurality of connectors includes a bottom having a shape complementary to the upper profile of the respective abutment, and each connector including a cylinder extending from the bottom toward the occlusal plane (fig. 1-2); the plurality of connectors, the plurality of collars, the pair of planar wings, and the planar tab are embedded within a dental prosthesis, the dental prosthesis including denture teeth and an acrylic resin (e.g. 12); the planar tab includes one or more lateral extensions (e.g. 20) extending from a side of the planar tab, the lateral extensions configured to provide additional surface area for reinforcing mechanical connection to a dental prosthesis when the modular support is embedded within the dental prosthesis; wherein the planar tab extends from at least one other collar, the planar tab extending substantially parallel to the occlusal plane, and said least one end of the planar tab extends between the pair of planar wings of said at least one collar (fig. 1-2).  






The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbone as applied to claim 1 or 11 above. 
Barbone discloses the invention substantially as claimed except for the at least one collar and the pair of planar wings and collar and the tab as in claim 12 are monolithically formed.  It would have been obvious to one having ordinary skill before the effective date of the claimed invention to the collar and the wings monolithic, since it has been held that forming in one piece an article which as formerly been formed in two pieces and put together involves only routing sill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). 
Claims 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbone as applied to claim 1 above, and further in view of Letcher (2009/0075235).
Barbone discloses the invention substantially as claimed except for curable resin to secure the collar and the connector and affixing tab to the wings as claimed; however, usage of curable resin in known in the art as evidenced by Letcher for securing two dental elements together.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Barbone by providing curable resin to secure the collar to the connector to ensure the connection is stable and to secure the tab to the wings.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/           Primary Examiner, Art Unit 3772